EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Finch on 08/30/2022.
The application has been amended as follows: 
Claims 8, 10–11 and 23–30 are cancelled.
Claims 1–7, 9, and 12–22 are amended consistent with the attach Examiner's Amendment stamped "OK TO ENTER /M.L.C./".
Reasons for Allowance
Claim(s) 1–7, 9, 12–22 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, the primary reason for allowing this claim is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at the at least one print head comprising a stirring tool arranged in the print head body, the stirring tool being at least partly collapsible. 
Page 12 of the Non-Final Rejection mailed on 04/21/2022 sets out why this feature is novel. The rationale articulated on page 12 of the Non-Final Rejection mailed on 04/21/2022's incorporated herein by reference.
A subsequent search failed return to reference which would arrive at the novel feature.
Therefore, claim 1 is allowed. 
Claim(s) 2–7, 9, and 12– 22 is/are allowed for the same reasons via its/their dependency on claim 1. 

Election/Restrictions
Claims 1–7, 9, 12 – 22 are allowable. The restriction requirement of Species A–D, as set forth in the Office action mailed on 11/03/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species A–B and D and claims 3–7 and 15–20 is withdrawn.  Claims 3–7 and 15–20, directed to various species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. Please note that the restricted method in claims 23–30 are canceled.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Response to Arguments
Applicant's remarks, see page(s) 5–7, filed on 08/19/2022 were fully considered. The Applicant's remarks, together with the above Examiner's Amendment, are sufficient to place the application in condition for allowance. All previous objections and rejection are moot and withdrawn. Claim(s) 1–7, 9, 12–22 is/are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANLEY L CUMMINS IV/Examiner, Art Unit 1743